I dissent from the majority opinion for the following reasons:
J. T. King, appellee, sued John H. Roberts, constable of Bexar county, J. T. Wright, deputy constable of Bexar county, and F. N. Neuendorff, W. F. Herndon, R. Dinkla, and the Union Indemnity Company, as sureties on the official bond of said J. H. Roberts, to recover damages for the alleged false arrest and imprisonment of appellee, J. T. King, in pursuance of a warrant issued by the justice of the peace, precinct No. 7, of Bexar county. Appellee filed all proper and necessary pleadings. He was charged with the offense of speeding and operating a car on the wrong side of the road and failing to appear in court. The warrant for his arrest was issued and delivered to J. T. Wright, deputy constable of Bexar county, for execution, and was taken by him to Alice, Jim Wells county, Tex., and delivered to Halsey Wright, deputy sheriff of Jim Wells county, who accepted it and under its authority arrested J. T. King and delivered him to the custody of J. T. Wright, deputy constable of Bexar county. After stopping by appellee's home to allow him to make preparations for the trip, Deputy Constable Wright left Alice, Tex., with appellee by automobile for the justice court of precinct No. 7, Bexar county, Tex. They went by way of Corpus Christi, and on the road appellee brought up the question of paying a fine on the charges made against him, and asked that he be permitted to do so in Corpus Christi. The deputy constable responded to his request as follows: "There is only one way you can do that, and that is for you to sign a written authority for me to enter a plea of guilty for you in court." Appellee then signed a written authority to that effect, thereby pleading guilty to what he was charged with in the warrant of arrest, and made a check payable to the order of R. W. Stappenbeck, justice of the peace, precinct No. 7, Bexar county, Tex., in an amount equal to the minimum fine assessable against him on the charges made in the warrant of arrest.
The case was tried before a jury, who found, in response to special issues, that appellee, J. T. King, requested appellant J. T. Wright, on the occasion of the arrest, to make bond, and also requested the said J. T. Wright to allow him to consult an attorney, and had, without the consent of appellee, and over his protest, detained him and carried him to Corpus Christi, by reason of which he had suffered damages in the sum of $550. Upon these findings a judgment was rendered by the court in favor of appellee and against appellants for the sum of $550, and for an additional amount of $41.35 being the amount of the check made by appellee to the justice of the peace, precinct No. 7, Bexar county, Tex., in payment of his fine.
Germane to the question of arrest and serving of warrant, article 223 (C. C. P. R.S.Tex. 1925) provides that a warrant of arrest, issued by any magistrate, shall extend to any part of the state, and "any peace officer to whom said warrant is directed, or into whose hands the same has been transferred, shall be authorized to execute the same in any county in this State."
Article 233 (C. C. P. R.S.Tex. 1925) provides that "the officer, or person executing a warrant of arrest, shall take the person whom he is directed to arrest forthwith before the magistrate who issued the warrant, or before the magistrate named in the warrant" and article 235 provides: "One arrested for a misdemeanor shall be taken before a magistrate of the county where the arrest takes place who shall take bail and transmit immediately the bond so taken to the court having jurisdiction of the offense."
Of course, we are discussing this case as though no consent was given, but here a plea of guilty was put in through the constable and the alleged fine paid. In discussing this case we have laid out of sight the payment of the alleged fine, as appellee repudiated it, but the justice of the peace did not surrender it, and we have only discussed other features of the case in regard to the unlawful conduct of appellant in making the arrest and false imprisonment of appellee. The collection of the fine was unlawful and arbitrary.
Appellee alleged in his petition that he was "forced to pay the sum of $41.35 to obtain his release, and paid said sum under protest." His own testimony on the trial of the case, however, was to the effect that he brought the question of paying the fine up as his own suggestion; that he repeated the request that he be permitted to pay a fine and be released after they had arrived in Corpus Christi, Tex., where he was told by appellant Wright that the only way that could be arranged would he for him to authorize a plea of guilty to be entered for him in the case. The record further shows that appellee, following out his own suggestion, did authorize a plea of guilty in the case, by which he pleaded guilty to what he was charged with in the warrant. In regard to appellee's statement of his damages in a lump sum, we cannot see that any harm was done. *Page 994